Citation Nr: 1508396	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971 and from August 1972 to August 1975.

This case comes before the Board of Veterans Appeals (Board) on appeal from a July 2007 rating decision of the VA RO in Montgomery, Alabama that granted service connection for PTSD and assigned an initial 50 percent disability rating.  

This matter was previously before the Board in January 2012.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed in greater detail below, the Board finds that there has been effective compliance with its remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

Following the Board's January 2012 remand, a May 2014 rating decision increased the disability rating of the Veteran's PTSD to 70 percent effective March 15, 2006, the date when the Veteran filed his claim.  This issue remains in appellate status because this rating does not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the issue listed above, in its January 2012 remand, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  While on remand, a May 2014 rating decision of the VA RO granted a TDIU.  There is no indication that the Veteran has expressed disagreement with the decision granting his TDIU rating.  This issue is no longer before the Board, because the May 2014 decision represents a full grant of the benefit sought.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).




FINDING OF FACT

At no time during the course of the Veteran's appeal has the Veteran's PTSD been shown to cause total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Veteran's claim for service connection for PTSD was granted.  The Veteran then appealed the downstream issue of the initial rating that has been assigned.  Under these circumstances, because the original claim was granted, there are no further notice requirements required with regard to this issue.  Additionally, neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the Veteran's claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's private treatment records and VA treatment records have been obtained, to the extent available.   

The Veteran was provided with VA examinations addressing the severity of his psychiatric symptoms in February 2007 and January 2012.  The examination reports indicate that the examiners reviewed the Veteran's claims file and were familiar with his past medical history, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to render a well-informed decision on the Veteran's service-connected disability.  Neither the Veteran nor his representative has questioned the adequacy of these examinations.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran presented testimony before the undersigned at a May 2011 hearing, and a transcript of this hearing has been associated with the record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

The Veteran has not claimed that he is entitled to a 100 percent disability rating for his PTSD at any time; indeed, in, for example, May 2011 and October 2012, the Veteran's representative indicated that the Veteran wished to have a 70 percent disability rating for PTSD with an effective date of March 15, 2006.  As noted above, the Veteran has been awarded such a rating.  In the interest of completeness and to ensure VA has considered the highest possible rating for the Veteran, the Board will address whether the Veteran is entitled to a 100 percent disability rating for PTSD at any time.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).

Under the General Rating Formula for Mental Disorders, in pertinent part, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2014).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

Turning to the facts in this case, mental health treatment records from March 2006 until the Veteran's February 2007 VA examination demonstrate the Veteran's treatment for depression and PTSD.  In May 2006, the Veteran discussed a lack of communication with his four children and his active involvement in the church.  In October 2006, the Veteran was currently retired, lived alone, was very involved with his church, and was working on a park project.  

The Veteran underwent a VA examination in February 2007.  The Veteran complained of depression and a lack of desire to leave the house.  Going to church, however, forced the Veteran to leave the house.  The Veteran's symptoms were mild in nature.  The Veteran indicated that he had been married and divorced four times.  The Veteran indicated that he spoke with his children "on occasion."  The Veteran indicated that he spoke occasionally with a woman he had dated in the past, and he occasionally spoke with old friends from the military.  The Veteran spent time with friends approximately once per month.  The Veteran enjoyed traveling, fellowship at church, and watching sports.  The Veteran stated that he retired from his job as a program analyst in 2004 because he had difficulty coping with stress, he had problems interacting with others, and he was temperamental.  The Veteran was never written up, nor was his job ever threatened.  The Veteran assigned the Veteran a GAF score of 57.  The examiner found that there was not total occupational and social impairment due to the Veteran's symptoms.  Instead, the examiner found that the Veteran had reduced reliability and productivity due to PTSD symptoms.  

In March 2009, a GAF score of 60 was assigned.  In May 2010, the Veteran indicated that he became depressed at times, but not seriously, and the episodes did not last for more than a week or so.  A GAF score of 60 was assigned.  Mental health progress notes from August 2010 indicate that the Veteran struggled to become emotionally connected to others.  The Veteran had been dating a woman for the past four to five months.  A GAF score of 55 was assigned.  In December 2010, it was noted that the Veteran had married in September and was filing for divorce.  The Veteran indicated that his spouse was verbally, emotionally, and physically abusive to him.  The Veteran tried repeatedly to make the marriage work before filing for divorce.  

In his May 2011 hearing before the undersigned, the Veteran's representative argued that the Veteran was entitled to a 70 percent disability rating.  The Veteran indicated that he had very little social interaction.  The Veteran indicated that he engaged in volunteer work in order to provide "something worthwhile for the neighborhood."  The Veteran indicated that he tried to work, stay busy, and attend church.  

The Veteran underwent a VA examination in January 2012.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had been married and divorced five times, with the fifth divorce occurring in August 2011.  The Veteran lived alone, but indicated that he was "sort of" in a relationship.  The Veteran's four adult children were "doing well"; the Veteran was in touch with his younger son, but not the other children.  The Veteran stated that his contact with his other three children "goes in cycles."  The Veteran was not close to his siblings.  The Veteran reported having one friend who lived about 30 minutes away.  The Veteran saw this friend socially about once a month.  The Veteran also attended church.  The Veteran stated that he enjoyed traveling and seeing new places.  The Veteran reported enjoying helping disadvantaged youth to recognize their potential.  In the past, the Veteran opened a youth park on his property and formed a youth club.  

In October 2012, Dr. J.M., a private psychologist, indicated that the Veteran had very significant occupational and social impairments with deficiencies in most areas.  Dr. J.M. assigned the Veteran with a GAF score of 50.  In November 2012, the Veteran indicated that his feelings of depression had slightly worsened.  The Veteran was assigned a GAF score of 55.  In April 2013, the Veteran indicated that he had not had a lot to do during the winter months, which caused an increase in depression.  The Veteran indicated that he spent most of his time watching movies at home, and he struggled with isolation and avoidance.  In a separate April 2013 record, the Veteran reported that his sleep was often poor.  In September 2013, the Veteran reported that his mood fluctuated but was largely unchanged.  The Veteran reported that he got a "bit nervous" in certain situations.  The Veteran's sleep had improved.  A GAF score of 55 was assigned.  

Turning now to an analysis of the evidence of record, with regard to a 100 percent disability rating, the Veteran has not shown the total occupational and social impairment that is associated with such a rating at any time.  The Board notes that the Veteran's representative has not argued that a 100 percent schedular evaluation of the Veteran's PTSD is appropriate.  Instead, in October 2012, the Veteran's representative argued that a 70 percent evaluation should apply from the date of the Veteran's March 15, 2006 claim for increase.  The Board agrees with the Veteran's representative that a 100 percent evaluation is unwarranted at any time.  

With regard to the Veteran's occupational impairment, the Board acknowledges that the Veteran retired from full-time employment in April 2004, and the Veteran cited his inability to cope with job-related stress as a reason for his retirement.  The Veteran is otherwise in receipt of a TDIU.  The Board cannot find, however, that the Veteran has presented total occupational impairment as a result of his PTSD at any time during the period on appeal.  During the period on appeal, the Veteran has engaged in volunteer work in order, as he stated in his May 2011 hearing, to provide "something worthwhile for the neighborhood."  While the Veteran may have experienced symptoms such as depression, sleeplessness, paranoia, the Board finds no evidence of the sort of cognitive and behavioral impairment that is reserved for a 100 percent disability rating.  The Veteran's treatment regards show him to be consistently logical, oriented, coherent, and not at all delusional, violent, or obsessive.  The Veteran is able to function productively and independently.  Thus, the Board cannot find that the evidence demonstrates the total occupational impairment that is associated with a 100 percent rating.

With regard to the Veteran's social impairment, throughout the period on appeal, the Veteran has shown an ability to enter into new romantic relationships and advocate appropriately for himself when faced with abusive behavior.  The Veteran has remained an active member of his church, has maintained friendships, and has maintained some degree of relationship with at least some of his adult children throughout the period on appeal.  Thus, upon review of the evidence of record, while the Board acknowledges the Veteran's social impairment, the Board cannot find that the Veteran's social impairment is most consistent with a 100 percent disability rating at any time.

In making this determination, the Veteran's GAF scores, generally ranging from 50 to 60, have been considered.  The Board finds that these scores, particularly when considered along with the symptoms contained in the associated clinical reports, are similarly inconsistent with the assignment of a 100 percent disability rating at any time.  The Veteran's GAF scores, like his treatment records, reflect moderate symptoms, which the Board finds do not support the assignment of a 100 percent disability rating at any time.  

In sum, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 70 percent at any time.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the symptomatology associated with the Veteran's PTSD and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology relating to PTSD within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 70 percent for PTSD is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


